UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-4661



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


ADONIS GARTH WILSON,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. William L. Osteen, Senior
District Judge. (1:06-cr-00048-WLO)


Submitted:   February 21, 2007            Decided:    March 26, 2007


Before WILLIAMS, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, III, Federal Public Defender, Gregory Davis,
Assistant Federal Public Defender, Greensboro, North Carolina, for
Appellant. Anna Mills Wagoner, United States Attorney, David P.
Folmar, Jr., Assistant United States Attorney, Greensboro, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Adonis Garth Wilson appeals the 275-month sentence the

district court imposed after Wilson pled guilty to distribution of

cocaine base, a violation of 21 U.S.C. § 841(a)(1) (2000), and

possession     of   a   firearm   by   a   previously    convicted    felon,    a

violation of 18 U.S.C. § 922(g)(1) (2000).              We affirm.

             Wilson’s conduct carried a base offense level of twenty-

six.       U.S. Sentencing Guidelines Manual § 2D1.1(c)(7) (2005)

(“USSG”).     Due to the nature of this offense and Wilson’s criminal

history,     Wilson     was   designated   a   career   offender     under   USSG

§ 4B1.1.     An eleven-level enhancement was applied to Wilson’s base

offense level pursuant to USSG § 4B1.1.           Wilson was also granted a

three-level reduction for acceptance of responsibility pursuant to

USSG § 3E1.1.       The resulting total offense level was thirty-four.

This, coupled with a criminal history category of VI, yielded an

advisory Guideline range of 262-327 months’ imprisonment.                Wilson

objected to his designation as a career offender, but the objection

was overruled.

             On appeal, Wilson first posits that the presumption of

reasonableness this court affords post-Booker* sentences that are

within a properly calculated Guidelines range is unconstitutional.

Because one panel of this court cannot overrule another, we decline




       *
        United States v. Booker, 543 U.S. 220 (2005).

                                       - 2 -
Wilson’s invitation to ignore established circuit authority.                  See

United States v. Chong, 285 F.3d 343, 346-47 (4th Cir. 2002).

           Wilson next asserts that his sentence is unreasonable.

In post-Booker sentencing, district courts must calculate the

appropriate Guidelines range, consider the range in conjunction

with other relevant factors under 18 U.S.C. § 3553(a) (2000), and

impose a sentence. United States v. Moreland, 437 F.3d 424, 432-33

(4th Cir.), cert. denied, 126 S. Ct. 2054 (2006).                    A sentence

imposed   within       a    properly    calculated     Guidelines     range   is

presumptively reasonable.           United States v. Green, 436 F.3d 449,

457 (4th Cir.), cert. denied, 126 S. Ct. 2309 (2006).

           Wilson’s 275-month sentence is presumptively reasonable

because it is within both the properly calculated Guidelines range

and the applicable statutory maximum. The record reflects that the

district court complied with § 3553(a), and considered Wilson’s

personal history and circumstances in determining his sentence.

           For the foregoing reasons, we affirm Wilson’s sentence.

We   dispense   with       oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                       AFFIRMED




                                       - 3 -